Citation Nr: 0616509	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-15 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Edgar K. Jones, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, three of her daughters, and a Command Master Chief



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 until his death 
in December 1991.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

After the initial denial of the claim in September 1992, the 
claim was stayed pending final approval of new regulations.  
As a result, there was some confusion as to whether the claim 
was one for reopening or for service connection on the 
merits.  However, as there has never been appropriate 
notification of a final denial of the claim, the claim is one 
for service connection for the cause of the veteran's death 
on the merits.


FINDINGS OF FACT

1.  The evidence reflects that the veteran was aware of the 
consequences of drinking excessive amounts of alcohol, but 
knowingly did so on the night of his death.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's excessive alcohol 
consumption was the proximate cause of his death, and the 
actions of the shore patrol and medical personnel who treated 
him did not constitute an intervening cause.
CONCLUSION OF LAW

The veteran's death was the result of his own willful 
misconduct and alcohol abuse, and is therefore not considered 
to have been incurred in the line of duty.  38 U.S.C.A. 
§§ 105(a), 1110, 1131, 1310, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1(m),(n), 3.301(a),(d), 3.102, 3.159, 
3.303, 3.310(a), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's January 1992 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  Mayfield, 05-7157, slip op. 
at 9.  That is precisely what occurred here.  The RO's July 
1992 rating decision, as well as its subsequent, pre- and 
post-stay denials of the claim on the merits, took place 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to its most recent, December 2004 
readjudication of the appellant's claim, the RO provided VCAA 
notice in its May 2004 letter.  This letter met the notice 
requirement.  In it, the RO correctly told the appellant that 
the issue was not whether there was new and material evidence 
but, rather, whether the veteran's own willful misconduct or 
his alcohol abuse caused his death.  In addition, in an 
attachment entitled, "What the Evidence Must Show," the RO 
correctly explained what the evidence had to show in order to 
support the appellant's claim, including that the veteran 
died from a service-related injury or disease.  The letter 
also indicated the information or evidence needed from the 
appellant and, in an attachment entitled, "What is the 
Status of your Claim and How You Can Help," the respective 
responsibilities of the veteran and VA in obtaining 
additional Federal and non-Federal evidence.  The RO also 
wrote, on page 2 of the letter: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Although the appellant was provided with notice of what type 
of information and evidence was needed to substantiate her 
claim for service connection for the cause of the veteran's 
death, but she was not provided information regarding the 
effective date that would be assigned if service connection 
for the cause of death were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the claim for service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot, 
as there is no effective date to assign.

The RO thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

Moreover, VA obtained all identified records relating to the 
veteran's death as described below, including the service 
medical records (SMRs), service personnel records, and 
contemporaneous and subsequent accounts of the treatment 
given to the veteran until the time of death.  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 
38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-related condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2005).

In the present case, the veteran's death occurred during 
service and the primary claim on appeal is not that he died 
from a service-related disability, but, rather, that his 
death was caused by the medical treatment, or lack thereof, 
given to him at the time of his death and in the hours 
preceding it.  To the extent that the veteran's alcohol 
consumption in the hours prior to his death is at issue, the 
Board must also address additional questions.

Specifically, in determining whether to grant service-
connection, an injury or disease is presumed to have been 
incurred in the line of duty, and therefore subject to 
compensation, unless the injury or disease was the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a) (West 2002) (as amended 
effective October 31, 1990); 38 C.F.R. §§ 3.1(m), 3.301(a) 
(2005).  
38 C.F.R. § 3.1(n) (2005), defines willful misconduct as an 
act involving conscious wrongdoing or known prohibited 
action.  A service department finding that injury, disease, 
or death was not due to misconduct is binding on VA unless 
inconsistent with the facts and VA law.  Id.  In this case, 
there was no service department finding that the veteran's 
death was not due to misconduct.

Willful misconduct involves deliberate or intentional 
wrongdoing with knowledge of or wanton disregard of its 
probable consequences; mere technical violation of police 
regulations or ordinances do not per se constitute willful 
misconduct; and willful misconduct is not determinative 
unless it is the proximate cause of injury, disease, or 
death.  38 C.F.R. § 3.1(n)(1),(2),(3) (2005).  As to alcohol 
abuse, it is defined as "the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user"; an injury in 
service cannot be deemed to have been incurred in the line of 
duty if it was the result of abuse of alcohol.  38 C.F.R. 
§ 3.301(d)(2005).

As to willful misconduct, the veteran's actions on the night 
of his death involved conscious and deliberate wrongdoing or 
known prohibited action, with knowledge of its probable 
consequences; as to alcohol abuse, he used alcoholic 
beverages in an excessive amount sufficient to cause death.  
Specifically, there are multiple references in the service 
medical records of injuries he sustained as a result of 
alcohol consumption and treatment for alcohol dependence, 
including an August 1976 fracture of his right ankle while 
intoxicated, March 1981 report of drinking a 6 pack of beer 
that evening and subsequent treatment for increased blood 
pressure, a March 1985 assessment of alcohol abuse, inpatient 
treatment for alcohol dependence from May 1985 to June 1985, 
a November 1985 assessment of acute intoxication and 
alcoholism, a March 1987 assessment of alcoholism, and July, 
October, and December 1988 notes indicating treatment with 
Antabuse.  A December 1988 reenlistment examination noted 
that the veteran was taking antabuse and that his alcohol 
consumption was "under control (abstinence)."  Thus, the 
veteran was cognizant conscious of the physical effects and 
other consequences of excessive alcohol consumption.  Yet, he 
consumed an excessive amount of alcohol the night of his 
death, as indicated by the December 1991 report of post 
mortem examination, which indicated a blood alcohol 
concentration (BAC) of 451.6 mg/dl.  As noted in the May 2002 
SOC and November 2003 SSOC, the 17th edition of the Merck 
Manual of Diagnosis and Therapy indicates that a BAC of 300 
to 400 mg/dl produces unconsciousness, and a BAC greater than 
400 mg/dl may be fatal.

As the veteran met the other elements of willful misconduct 
and alcohol abuse, the only remaining question relates to 
causation, specifically, was the veteran's willful misconduct 
the "proximate cause" of his death, or was his death the 
result of his alcohol abuse.  As explained by the RO in the 
November 2003 SSOC: (1) proximate cause is "that which, in a 
natural continuous sequence, unbroken by an efficient 
intervening cause, produces injury, and without which the 
result would not have occurred."  Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir 2002); (2) "Intervening cause" 
means a cause that will relieve liability for an injury, an 
independent cause which intervenes between the original 
wrongful act or omission and the injury, turns aside the 
natural sequence of events, and produces a result which would 
not otherwise have followed and which could not have been 
reasonably anticipated.  Black's Law Dictionary 820 (6th ed. 
1990).  Appellant's argument is essentially that the medical 
treatment, or lack thereof, given to the veteran the night of 
his death was an intervening cause.  As the appellant stated 
at the March 2006 Central Office hearing, summarizing the 
written statement of a serviceman discussed in more detail 
below, "[I]f he had the proper care he was supposed to have, 
he should've been alive" (Hearing transcript, p. 24).  
Similarly, in the February 1998 Memorandum in Support of 
Claim, the veteran's attorney wrote: "Though the deceased 
died of asphyxiation secondary to aspirated gastric contents 
due to acute alcohol intoxication, this could have been 
clearly prevented had the proper measures been taken by the 
watch commander and those empowered to do such acts" (p. 3).

There are multiple contemporaneous or near-contemporaneous 
documents containing a narrative of the events that occurred 
on the night and into the next day in late December 1991 when 
the veteran died.  These include six voluntary statements of 
the shore patrol personnel monitoring the veteran and other 
intoxicated individuals on the night of the events in 
question, all dated the day of or the day after the incident.  
These statements indicate that, at 9:00 pm, the veteran, who 
had gone on shore from the ship aboard which he was serving, 
was encountered by shore patrol personnel, who put him aboard 
a bus to the fleet landing site.  Once on the bus, he was 
placed in a seat in the front and given a bag in case he got 
sick.  He passed out and began to drool.  When the veteran 
returned to fleet landing, he was unable to walk on his own, 
and was laid on a stretcher "to sleep it off."  According 
to NC1 [redacted], he was checked every few minutes for 
breathing, vomiting, etc; according to AWC [redacted], the 
veteran was snoring loudly and being closely monitored; HMC 
[redacted] indicated in his statement that from approximately 
10:00 pm on, he checked the veteran and two others sleeping 
on cots every 10-15 minutes to make sure they were breathing 
and had a pulse.  According to ABEC Beckwith, at 
approximately 11:05 pm, the veteran was laying on his side 
snoring.  Beckwith also indicated that the veteran was still 
snoring at 11:30, and that he looked at the three stretchers 
several times between 11:00 and 12:00 and noticed HM3 [redacted] 
standing by the stretchers observing the three crewmen each 
time.  At 12:01 am, the veteran was observed not breathing, 
with blood coming from his nose and mouth, and was brought 
into the front lobby of a nearby building.  CPR was 
administered and this continued while the veteran was 
transported to the U.S.S. America.  On the veteran's arrival 
on board the America, the ship's senior medical officer and 
emergency response team continued lifesaving efforts.  The 
veteran was then transported to Naples Naval Hospital, where 
efforts to resuscitate him were continued and licodine was 
administered, after which he was pronounced dead at 1:40am.

The military medical reports addressing the circumstances 
surrounding the veteran's death indicate that the level of 
alcohol in the veteran's body caused loss of muscle tone with 
relaxation of the esophageal sphincter.  At some point when 
the veteran was lying face up, this esophageal sphincter 
relaxation allowed gastric contents to drain out, with fluid 
leaking into the pharynx.  The veteran's intoxication 
resulted in a gag reflex no longer being present, and he 
aspirated gastric fluid that had drained into the pharynx 
without observable distress.

A May 1992 supplemental report regarding the veteran's death, 
incorporated a statement of Captain [redacted], Force Medical 
Officer.  Captain [redacted], who reviewed the preliminary and 
final autopsy reports and the contemporaneous statements of 
the shore patrol, concluded that "the final autopsy report 
does not depict a drunken sailor, vomiting into his 
stretcher, who could have been saved by the intervention of a 
corpsman; rather, in accordance with the technical 
requirements of the formal autopsy protocol, it identifies 
the release of gastric contents as the pre-mortem event of a 
man dying of acute alcohol intoxication."  Thus, Captain 
[redacted]s letter, written several months after the veteran's 
death, and based on an accurate review of the medical 
evidence, concludes that the failure to properly treat the 
veteran was not an intervening cause, but, rather, the 
veteran's excessive alcohol consumption was the proximate 
cause of his death.  Captain [redacted]'s opinion thus constitutes 
competent medical evidence.  Cf.  Miller v. West, 11 Vet. 
App. 345, 348 (1998) (a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record); Black v. Brown, 5 Vet. App. 
177, 180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).

Appellant's arguments to the contrary are based in part on 
the statements of [redacted] and Drs. Bruemink and Burdick.  
[redacted]s undated affidavit was prepared in March 1997 
according to a chronology of events prepared by the 
appellant's attorney. [redacted]s statement contains 22 numbered 
paragraphs and three concluding paragraphs.  In paragraph 6, 
[redacted] stated that he "had heard from one of the shore 
patrol" that the veteran had consumed a whole fifth of 
Bacardi that night.  [redacted] was on shore patrol that night.  
Significantly, he wrote in paragraph 10 that the veteran 
"was completely unconscious and laying on his stomach" when 
[redacted] first saw him.  One hour later, according to [redacted], the 
veteran was lying on his back and was still unconscious.  
[redacted] stated that there were no personnel outside watching 
him or the other intoxicated individuals.  He was incoherent 
and urinating on himself.  [redacted] subsequently noticed that 
the veteran had been covered with a blanket and was still on 
his back.  [redacted] saw the veteran's chest move and went about 
his duties.  The next time he saw the veteran, he was being 
loaded on the launch, not breathing and having thrown up 
blood.  [redacted] concluded that, "while it may be true that the 
actual cause of [the veteran's] death can be attributed to 
alcohol poisoning/asphyxiation, I believe that his death 
could very well have been avoided had more positive and 
responsible action been taken."  Examples of such positive 
action were having some one in the immediate vicinity of the 
veteran, placing the veteran on his stomach, and having a 
corpsman or physician in the area.  [redacted] also stated that he 
could not understand how a bartender allowed the veteran to 
drink a fifth of 151 proof alcohol, and that the Navy's 
policy of zero tolerance for alcohol abuse should have 
prevented this from happening.

[redacted]'s statement cannot serve as the basis for a finding 
that the veteran did not engage in alcohol abuse or willful 
misconduct because the medical treatment given to him was an 
intervening cause for several reasons.  Initially, the Board 
notes that his statement that the veteran had consumed a 
fifth of Vodka, indicating excessive alcohol consumption, was 
based on what [redacted] had heard rather than observed and was 
therefore speculative and should be discounted.  [redacted] 
statement that when he first observed the veteran he was on 
his stomach, and only later was on his back, undercuts the 
argument that the medical treatment was an intervening cause 
because that argument is based in part on the concept that a 
person who has consumed excessive amount of alcohol should be 
placed on their stomach to avoid the aspiration difficulties 
that caused the veteran's death.  [redacted]s testimony indicates 
either that the veteran was properly placed on his stomach, 
or that he rolled onto his stomach meaning that it did not 
matter how he was placed because he was capable of rolling 
over.  

Moreover, [redacted]'s testimony that no one was in the area is 
undercut by virtually every contemporaneous or near-
contemporaneous account, which had the veteran being 
frequently monitored.  As the contemporaneous or near-
contemporaneous accounts are consistent with one another and 
were made closer in time to the actual events, the Board 
accords them greater weight than [redacted]'s statement on this 
issue.  Finally in this regard, [redacted]'s statement that the 
bartender should have prevented the veteran from drinking to 
excess does not have any bearing on the issues of causation 
or intervening cause; rather, it is an expression of an 
opinion that some things could have been done differently the 
night that the veteran died, irrelevant to the legal issues 
at hand.

Dr. Burdick's July 1998 letter also does not warrant a 
finding that the medical care was an intervening cause or the 
proximate cause of the veteran's death.  He wrote: "It is 
very clear if we believe the report of [redacted] [redacted] that in 
this case the patient would probably have lived if he had 
been handled properly," and that this was not a case of 
willful misconduct.  In light of above-discussed problems 
with [redacted]'s statements, Dr. Burdick's statement of belief in 
[redacted]'s report is based on an inaccurate factual premise, 
i.e., that [redacted]'s statements were consistent and accurate 
and therefore to be believed.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (medical opinion based on an inaccurate 
factual premise is not probative).  This in turn reduced the 
value of his opinions.  Dr. Burdick also noted an 
investigative report statement that "the absence of a 
medical staff officer precludes any substantive review of the 
procedures for handling intoxicated personnel, however, I 
fully concur with the need to put this procedure in 
writing."  Dr. Burdick stated that it was criminally 
negligent to be moving people around on a stretcher and not 
have a medical protocol to be doing so, and therefore felt 
there "is indeed severe negligence in this case of almost 
unbelievable proportions.  To leave someone laying on their 
back when they are intoxicated like that, urinating on 
themselves and just covering them up with just a blanket and 
not at least turn them over on their side or stomach is just 
is beyond belief in terns of adequate handling of an 
individual who is intoxicated."  However, there is no 
indication that there was not a medical protocol that was 
followed, as opposed a written protocol, and the actions of 
the shore patrol as described in the contemporaneous 
statements indicates that they were aware of the appropriate 
medical procedures to be followed.

Additionally, it is noted that the veteran's alcohol content 
was so high that he essentially had no gagging reflex.  Thus, 
the normal indication of choking or gagging which might have 
instituted quicker treatment was not present and gave those 
observing the veteran no particular reason to believe that 
anything was seriously wrong.

In addition, Dr. Bruemink wrote an April 2003 letter 
regarding the veteran's death.  Dr. Bruemink stated that the 
veteran's intoxication was itself a "facilitating underlying 
condition."  He noted that the veteran did not show signs of 
chronic long term alcohol injury, and was not likely to have 
been properly described as an alcoholic.  This appears to be 
based on a misreading or lack of reading of the SMRs, which 
show numerous instances of excessive alcohol consumption for 
which the veteran was treated.  Similarly, as did Dr. 
Burdick, Dr. Bruemink relied on [redacted]'s affidavit, as he 
wrote: "Reading of the affidavit of Mr. [redacted] suggests that 
serious abnormalities in this person's condition should have 
warranted direct and immediate intervention were not 
performed," and identified placing the veteran in the prone 
position to avoid aspiration as something that should have 
been done.  Dr. Bruemink's statement is therefore also based 
on an inaccurate factual premise, which decreases its 
probative value.  Reonal v. Brown, 5 Vet. App. at 461.  Dr. 
Bruemink concluded: "The failure to provide normal 
protective measures is a separate facilitating event in the 
cause of this service member's death."  He also wrote: "It 
is my opinion based on reading of the records that this 
individual's death was entirely accidental.  There may be 
compounding issues of negligence."  Dr. Bruemink's opinion 
is thus also flawed because, as to the negligent treatment 
being the cause of death, he phrased his opinion in terms of 
"may."  Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

As to the arguments of the appellant's attorney, at the March 
2006 hearing, he noted that the death certificate and other 
documents indicate that the veteran's death was accidental 
and that the accidental nature of the veteran's death 
indicates that it was "not a willful misconduct situation" 
(Hearing transcript, p. 3).  However, a death can be both 
accidental and the result of willful misconduct and alcohol 
abuse.  That is precisely the situation here.  The veteran 
did not intend to die when he drank alcohol excessively; 
however, his intentional drinking of excessive amounts of 
alcohol clearly was the overwhelming cause of his death.  
That is essentially the legal finding that is required for a 
finding of willful misconduct or alcohol abuse; whether the 
death itself was intended is irrelevant to the analysis.  As 
there has never been any suggestion that the veteran or 
anyone else intended that he die, a finding that the death 
was accidental is the only possible one.

The appellant's attorney also argued that the lidocaine that 
he was given may have contributed to his death by interacting 
with the blood medicine, Dyazide that he was taking (Hearing 
transcript, pp. 3, 38).  However, there is no evidentiary 
support for this assertion, and the appellant's attorney is 
not competent to offer his own opinion on such medical 
questions.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

There is also the testimony of Command Master Chief 
Schettler, who criticized shore patrol's actions and 
testified to the procedures that he would follow with regard 
to intoxicated individuals as commander master chief, which 
included watching the intoxicated individual and moving them 
to fleet landing and turned over to their command (Hearing 
transcript, pp. 5-6).  This testimony, however, only 
indicates Command Master Chief [redacted] believed could have 
been done differently.  It does not reflect that the actions 
of the shore patrol, whose members wrote in their 
contemporaneous or near-contemporaneous statements that they 
were watching the veteran closely, were an intervening cause 
of his the veteran's death.

The veteran's daughter wrote in a September 2002 letter that 
she believed the cause of the veteran's death was a possible 
heart attack, noting that he had longstanding hypertension 
for which he took Dyazide and had been working long hours and 
was under stress.  However, none of the medical reports 
relating to the veteran's death indicate the possibility of a 
heart attack, and these reports were , prepared by 
physicians, while the veteran's daughter is a lay witness and 
therefore not competent to opine as to the etiology of his 
death.  Cromley v. Brown, 7 Vet. App. at 379.

Another of the veteran's daughters testified at the hearing 
and submitted medical information that alcoholism is a 
disease (Hearing transcript, p. 31).  However, those 
materials and arguments apply only to alcoholism generally, 
and not to this particular veteran.  In addition, by 
including alcohol abuse as a separate ground for rebutting 
the presumption that an injury or disease was incurred in the 
line of duty, VA has determined that even if alcoholism is 
considered to be a disease, its abuse nevertheless has legal 
consequences.  See 38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.301(d) (2005).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's actions on the 
night of his death constituted willful misconduct and alcohol 
abuse, these actions were the proximate cause of his death, 
and the actions of the shore patrol and medical personnel who 
treated him did not constitute an intervening cause.  The 
benefit-of-the-doubt doctrine is therefore not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  The Board notes that the veteran was an 
extremely able and well-liked serviceman, as indicated by the 
July 1992 letter of Commander [redacted] and many other 
documents in the claims folder, and that his family has 
suffered great financial and other hardships as a result of 
his death.  Notwithstanding the sympathy that is felt toward 
and deserved by the veteran and his family, the Board is 
nevertheless bound by the applicable statutes and regulations 
to deny the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2005).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


